11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Francisco Villarreal,                       * From the 104th District Court
                                              of Taylor County,
                                              Trial Court No. 21856B.

Vs. No. 11-19-00197-CR                      * July 18, 2019

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.